Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  127018(89)(91)                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  DIANE CAMERON and JAMES
  CAMERON, Co-Guardians of the
  Estate of Daniel Cameron,
               Plaintiffs-Appellants,
                                                                    SC: 127018
  v                                                                 CoA: 248315
                                                                    Wayne CC: 02-000549-NF
  AUTO CLUB INSURANCE
  ASSOCIATION,
             Defendant-Appellee.
  _______________________________


               On order of the Chief Justice, motions by the Michigan Department of
  Community Health and the Michigan Trial Lawyers Association for leave to file briefs
  amicus curiae are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2006                       _________________________________________
                                                                               Clerk